Court of Appeals
of the State of Georgia

                                       ATLANTA,

The Court of Appeals hereby passes the following order: March 12, 2019

A19I0180. IN THE INTEREST OF N. R., A CHILD.

      Upon consideration of the Application for Interlocutory Appeal, it is ordered
that it be hereby GRANTED. The Appellant may file a Notice of Appeal within 10
days of the date of this order. The Clerk of Superior Court is directed to include a
copy of this order in the record transmitted to the Court of Appeals.


LC NUMBERS:
18CV0673

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.